DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26th, 2022 has been entered.

Response to Amendment
This Office Action is in response to applicant’s communication filed on April 26th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1-2, 8-9, and 15 are amended. As a result, claims 1-18 are pending in this action.

Response to Arguments
Applicant’s argument, see pg. 7-8 filed on April 26th, 2022, with respect to the rejection of independent claims 1, 8, and 15 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “…first RDR group including a first storage group created from a first storage resource pool of first physical storage resources having a first service level objective and including data of the shared user filesystem, the first RDR group further including a set ocreated from a second storage resource pool of second physical storage resources having a second service level objective containing TLUs for other filesystems of the data nodes of the storage group…", as recited in independent claims 1, 8, and 15. The examiner agreed that the applied reference, Kadayam, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 1, 8, and 15. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2017/0083251 issued to Karale et al. (hereinafter as "Karale") is shown to teach the amended limitation. 

Karale teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystemKarale: [0034]; The service catalog also maps storage pools, each having a plurality of storage devices such as Internet Protocol (IP) address of storage servers, storage capacities etc. [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0064]; For the update option, in block B164, a SSL or PSL are changed and the service catalog is saved. [0070]; each of the plurality of nodes 208.1-208.3 in the clustered storage server arrangement provides the functionality of a storage server. [0072]; the nodes 208.1-208.3 to be presented to the client systems 204.1-204.N as a single shared storage pool. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin),

the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0097]; When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin), 

assigning some of the set of TLUs to the first storage group, and assigning some of the a-set of TLUs to a second storage group Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0092]; In block B256, a storage object associated with the service level is created. The storage object is associated with a QoS policy group and a storage volume. [0102]; FIG. 2J shows a process 251 for moving a volume between different storage service levels. The volume may be moved to a higher service level or a lower service level), 

the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied.[0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level);

As such, Karale teaches the above amended limitations as suggested above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2017/0083251 issued to Karale et al. (hereinafter as "Karale") in further view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”).

	Regarding claim 1, NGO teaches a non-transitory tangible computer readable storage medium having stored thereon, a computer program (NGO: [0115]; The drives and their associated computer-readable media provide non-volatile storage of computer readable instructions, data structures, program modules, and other data for the personal computer) for implementing a method of replicating a concurrently accessed shared filesystem between storage clusters (NGO: [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails, the application can be quickly turned over to another node without significant loss of the application's functionality. In this example, the web application 530 2 running on the second node 510 2 can quickly be moved to a different node if the second server begins to fail...each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. [0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk), the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: defining a primary storage cluster to include a master node and a plurality of data nodes (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks), 

each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem (NGO: [0078]; The sync manager ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk); 

	NGO does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem , the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, some of the set of TLUs to the first storage group, and assigning some of the set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective;

	However, Karale teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem Karale: [0034]; The service catalog also maps storage pools, each having a plurality of storage devices such as Internet Protocol (IP) address of storage servers, storage capacities etc. [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0064]; For the update option, in block B164, a SSL or PSL are changed and the service catalog is saved. [0070]; each of the plurality of nodes 208.1-208.3 in the clustered storage server arrangement provides the functionality of a storage server. 
[0072]; the nodes 208.1-208.3 to be presented to the client systems 204.1-204.N as a single shared storage pool. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin),

the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0094]; In block B262, a service level is selected (for example, Gold, service). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0097]; When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin), 

assigning some of the set of TLUs to the first storage group, and assigning some of the set of TLUs to a second storage group Karale: [0040]- [0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0092]; In block B256, a storage object associated with the service level is created. The storage object is associated with a QoS policy group and a storage volume. [0102]; FIG. 2J shows a process 251 for moving a volume between different storage service levels. The volume may be moved to a higher service level or a lower service level), 

the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied.[0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication to provide better protection and security in mirroring data based on recovery time objective (See: Karale: [0036]). In addition, the references (Ngo and Karale) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo and Karale are directed to shared structure to being replicated and mirror for recovery.

	The modification of NGO and Karale teaches claimed invention substantially as claimed, however the modification of NGO and Karale does not explicitly teach creating a Remote Data Replication (RDR) group; allocating the first storage group and the group to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied.

	However, Umbehocker teaches creating a Remote Data Replication (RDR) group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets the RDR as assigning the storage volume based on the storage tier to the resource group in which it can be increase or decrease}); 

allocating the first storage group and the group to the RDR group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets the allocation of the storage group to the RDR group as assigning the volumes to be group according to the storage size in which they are assigned based on the storage tier}); and 

creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets Remote Data Replication (RDR) facility for the RDR group as the remote replication in which is replicated for that specific RDR group (tier with fees of the storage usage) in which is back up when performing mirror from the storage volume}}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of 
Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the further teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Ngo, Karale, and Umbehocker) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, and Umbehocker are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 2, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches mirroring data of the first storage group and the second storage group allocated to the RDR group on the RDR facility from the 216/585,100 first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision).  

	Regarding claim 5, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem (NGO: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 7, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 8, Ngo teaches a method of replicating a concurrently accessed shared filesystem between storage clusters (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start application. [0104]-[0105]; A server cluster enables multiple applications to run on multiple computers with a high degree of availability and redundancy. Thus if one node fails, the application can be quickly turned over to another node without significant loss of the application's functionality. In this example, the web application 530 2 running on the second node 510 2 can quickly be moved to a different node if the second server begins to fail. According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. [0106]; Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk), the method comprising the steps of: 

316/585,100defining a primary storage cluster to include a master node and a plurality of data nodes (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks),

 each data node having concurrent access to the shared filesystem to provide end users concurrent access to the shared filesystem (NGO: [0078]; The sync manager maintains the administrative configuration of known, managed disk devices and synchronizes the configuration among the nodes of the cluster as cluster membership changes. The sync manager ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk);

NGO does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem; assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the set of TLUs to a second storage group, the second storage group being created from a second storage resource pool of second physical storage resources having a second service level objective;

	However, Karale teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem; assigning the first TLU to a first storage group (Karale: [0034]; The service catalog also maps storage pools, each having a plurality of storage devices such as Internet Protocol (IP) address of storage servers, storage capacities etc. [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0064]; For the update option, in block B164, a SSL or PSL are changed and the service catalog is saved. [0070]; Accordingly, each of the plurality of nodes 208.1-208.3 in the clustered storage server arrangement provides the functionality of a storage server. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin),

 the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective (Karale: [0040]- [0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group (Karale: [0040]- [0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0097]; When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin), and 

assigning some of the set of TLUs to a second storage group Karale: [0040]- [0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0097]; When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node. [0082]; FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The provisioning type is shown as thin), the second storage group being created from a second storage resource pool of second physical storage resources having a second service level objective (Karale: [0040]- [0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication to provide better protection and security in mirroring data based on recovery time objective (See: Karale: [0036]). In addition, the references (Ngo and Karale) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo and Karale are directed to shared structure to being replicated and mirror for recovery.

The modification of NGO and Karale teaches claimed invention substantially as claimed, however the modification of NGO and Karale does not explicitly teach creating a Remote Data Replication (RDR) group; allocating the first storage group and the second storage group to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied.

However, Umbehocker teaches creating a Remote Data Replication (RDR) group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets the RDR as assigning the storage volume based on the storage tier to the resource group in which it can be increase or decrease}); 

allocating the first storage group and the second storage group to the RDR group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets the allocation of the storage group to the RDR group as assigning the volumes to be group according to the storage size in which they are assigned based on the storage tier}); and

 creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets Remote Data Replication (RDR) facility for the RDR group as the remote replication in which is replicated for that specific RDR group (tier with fees of the storage usage) in which is back up when performing mirror from the storage volume}}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of 
Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the further teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker: [0042]). In addition, the references (Ngo, Karale, and Umbehocker) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, and Umbehocker are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 9, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches further comprising mirroring data of the first storage group and the second storage group allocated to the RDR group on the RDR facility from the first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

	Regarding claim 12, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches
the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem (NGO: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 14, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 15, NGO teaches a storage environment, comprising: a first storage system having a first set of emulations implementing a first set of data nodes of a storage cluster (NGO: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. The quorum manager ensures that only one of those clusters attempts to start applications. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks), 

each data node having concurrent access to a shared user filesystem stored in a first storage array of storage resources to provide end users with concurrent access to the shared user filesystem (NGO: [0078]; The sync manager maintains the administrative configuration of known, managed disk devices and synchronizes the configuration among the nodes of the cluster as cluster membership changes. The sync manager ensures that every node in the cluster sees the same data storage environment. [0105]-[0106]; According to one embodiment of the present invention, each node has access to a shared repository of data 550. Within the repository, there is a plurality of storage disks 560 1, 560 2, . . . 560 n. Each operating system 520 interacts with the shared storage 550 via the cluster management system 200. By doing so, the storage monitor within the cluster management system coordinates between the various nodes to determine which application has access to which disks. Assume that the web application instance 530 2 operating on the second node 4102 is seeking access to data housed on a particular disk 560 1. Running concurrently, another web application instance 530 n running on a different node 510 n communicates a request through its application engine that it seeks access to data located on the same disk);

	NGO does not explicitly teach a first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a first storage group created from a first storage resource pool of first physical storage resources having a first service level objective and including data of the shared user filesystem, the first RDR group further including a group created from a second storage resource pool of second physical storage resources having a second service level objective containing TLUs for other filesystems of the data nodes of the storage group; 
	
	However, Karale teaches a first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a first storage group created from a first storage resource pool of first physical storage resources having a first service level objective and including data of the shared user filesystem (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. [0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level), 

the first RDR group further including a group created from a second storage resource pool of second physical storage resources having a second service level objective containing TLUs for other filesystems of the data nodes of the storage group (Karale: [0040]-[0041]; each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. Within each aggregate, one or more storage volumes are created whose size can be varied. [0094]; In block B262, a service level is selected (for example, Gold). The service level may be selected via an interface that is presented by provisioning module 140. A volume name and size is obtained. A SVM may be selected which can be used to provision the volume with the expected service level); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication to provide better protection and security in mirroring data based on recovery time objective (See: Karale: [0036]). In addition, the references (Ngo and Karale) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo and Karale are directed to shared structure to being replicated and mirror for recovery.

	The modification of NGO and Karale teaches claimed invention substantially as claimed, however the modification of NGO and Karale does not explicitly teach a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array.

	However, Umbehocker teaches a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of 
Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the further teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker: [0042]). In addition, the references (Ngo, Karale, and Umbehocker) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, and Umbehocker are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 16, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches
further comprising a second storage system having a second set of emulations implementing a second set of data nodes of the storage cluster with concurrent access to the shared user filesystem stored in the first storage array of storage resources (Ngo: [0066]; For example, if two sub-groups of the same cluster are able to communicate among themselves, but unable to communicate with one another as a group, they will form two independent clusters. [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

	Regarding claim 17, the modification of NGO, Karale, and Umbehocker teaches claimed invention substantially as claimed, and NGO further teaches
one of the emulations is configured to implement a master data node controlling access to the shared user filesystem by the other data nodes (Ngo: [0079]; The storage coordinator executes cluster-wide administrative commands and maintains cluster invariants related to storage devices. For example, if a user requests a volume be created, the storage coordinator determines the best system on which to create the volume, ensures that the target disk devices are made available on that system, and then forwards the request to that system. The coordinator signals other nodes in the cluster to determine which node, which application, has control of particular blocks of data. The storage coordinator is the referee for when multiple nodes/applications seek control of the same block of data or disks).  

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2017/0083251 issued to Karale et al. (hereinafter as "Karale") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent Application Publication 2016/0057009 issued to Kadayam et al. (hereinafter as "Kadayam").

Regarding claim 3, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes.

	Kadayam teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further includes the teachings of Kadayam (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam: [0042]). In addition, the references (Ngo, Karale, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Kadayam are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 10, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes.

	Kadayam teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further includes the teachings of Kadayam (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam: [0042]). In addition, the references (Ngo, Karale, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Kadayam are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 18, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach the first Remote Data Replication (RDR) group includes all second storage groups containing all TLUs for all other filesystems of the data nodes of the storage group to facilitate failover of the shared user filesystem to the backup storage array.

	Kadayam teaches the first Remote Data Replication (RDR) group includes all second storage groups containing all TLUs for all other filesystems of the data nodes of the storage group to facilitate failover of the shared user filesystem to the backup storage array (Kadayam: [0041]; Volume set 306 is replicated to secondary replication sites 312 a-b (e.g., offsite or remote locations) so that in the event of a disaster or other failure, a copy of volume set 306 at secondary replication sites 312 a-b may be mounted and used to continue operations. Replication sites 312 a-b may thus have identical volume sets and storage tier hierarchy. In one embodiment, when secondary replication sites 312 a-b are set up the replication attributes are copied from volume set 306).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further includes the teachings of Kadayam (teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes). One of ordinary skill in the art would have been motivated to provide greater redundancy by arranging data that is provided in a RAID parity to be mirror properly (See: Kadayam: [0042]). In addition, the references (Ngo, Karale, Umbehocker, and Kadayam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Kadayam are directed to shared structure to being replicated and mirror for recovery.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2017/0083251 issued to Karale et al. (hereinafter as "Karale") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent Application Publication 2015/0355970 issued to Hayes et al. (hereinafter as “Hayes").

Regarding claim 6, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

Hayes teaches data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node (Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]- [0038]; Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid-state storage unit to another non-volatile solid-state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid-state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Hayes (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Ngo, Karale, Umbehocker, and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Hayes are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 13, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

	Hayes teaches data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node (Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]- [0038]; Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid-state storage unit to another non-volatile solid-state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid-state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Hayes (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Ngo, Karale, Umbehocker, and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Hayes are directed to shared structure to being replicated and mirror for recovery.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0080489 issued to Ngo et al. (hereinafter as "Ngo") in view of U.S Patent Application Publication 2017/0083251 issued to Karale et al. (hereinafter as "Karale") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent 10,613,779 issued to Brooks et al. (hereinafter as “Brooks”).

Regarding claim 4, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster.

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster (Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Brooks (teaches cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Brooks: [0005]). In addition, the references (Ngo, Karale, Umbehocker, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Brooks are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 11, the modification of Ngo, Karale, and Umbehocker teaches claimed invention substantially as claimed, however the modification of Ngo, Karale, and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster.

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster (Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ngo (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Karale (teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem assigning the first TLU to a first storage group, the first storage group being created from a first storage resource pool of first physical storage resources having a first service level objective; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, assigning some of the set of TLUs to the first storage group, and assigning some of the a set of TLUs to a second storage group, the second storage group being created from a storage resource pool of second physical storage resources having a second service level objective) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Brooks (teaches cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Brooks: [0005]). In addition, the references (Ngo, Karale, Umbehocker, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ngo, Karale, Umbehocker, and Brooks are directed to shared structure to being replicated and mirror for recovery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2013/0151804 issued to Alatorre et al. (hereinafter as “Alatorre”) teaches allocating data to a plurality of storage units of a storage system according to the system level of the metadata.
U.S Patent 9,043,530 issued to Sundaram et al. (hereinafter as “Sundaram”) teaches storing data between storage tiers according to accessed data based on the frequency. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/18/2022
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        
/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162